Citation Nr: 0104830	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-24 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Miyake, Counsel



REMAND

The veteran served on active duty from March 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
that denied a claim of entitlement to service connection for 
lung cancer.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not considered the veteran's 
claim in the context of the new law, and the veteran has not 
had an opportunity to prosecute his claim in that context, it 
would be potentially prejudicial to the veteran if the Board 
were to issue a decision at this time.  Consequently, in 
order to ensure the veteran due process of law, and to avoid 
the possibility of prejudice, the Board will remand the 
matter to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  

In a July 1998 rating decision, the RO concluded that the 
veteran did not have carcinoma of the lungs but had a 
recurrent carcinoid which had existed prior to entering the 
military, which was not aggravated by service.  However, the 
veteran contends otherwise-that his "carcinoid of the 
carina" is a cancer of the bronchus that meets the 
requirements for a presumption of service connection under 
38 C.F.R. §§ 3.307, 3.309 (2000).  Moreover, the veteran 
contends that he would not have had a carcinoid of the carina 
had he not been exposed to herbicides in Vietnam.  In other 
words, he claims that the cancer he had as a child was not 
the same cancer he now has as an adult.  

The Board notes that if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, or acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Public 
Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the 
Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 
Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection with proof of direct 
incurrence.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  

The veteran's personnel records show that he served in the 
Republic of Vietnam.  However, as noted above, the 
presumptive provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.309(e) cannot be relied upon by the veteran to establish 
service connection due to exposure to herbicides unless such 
a disorder is enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  Here, the evidence is unclear as to 
whether the veteran has one of the listed diseases.  Indeed, 
the veteran has indicated that a surgeon with whom he spoke 
in about 1999 told him that he had a cancer that was 
different from the carcinoid he had as a child.  However, no 
medical evidence has been presented on this point.  Such 
development is now required under the Veterans Claims 
Assistance Act of 2000.

The veteran's service medical records show that, on physical 
inspection in March 1969, it was noted that he had had a left 
lower lobectomy in 1964 for bronchial adenoma but there were 
no residuals, and he denied any symptoms.  The veteran was 
qualified for induction.  In July 1969, it was noted that the 
veteran had had a left lower lobectomy after the discovery of 
a bronchial adenoma in 1964.  The lungs were clear on 
examination.  When hospitalized from September to 
October 1969, it was noted that the veteran underwent a left 
lower lobectomy for carcinoid tumor of the lung in 1964.  The 
veteran claimed that during that hospitalization, part of his 
left lung collapsed for which a bronchoscopy was performed 
and the carcinoid was found.  Examination of the lungs was 
normal.  The final diagnoses were acute bronchitis and 
status-post carcinoid adenoma of the left lung (left lower 
lobectomy performed in 1964) which existed prior to service.  
A September 1971 separation examination report indicates that 
clinical evaluation of the lungs was normal.

Post-service VA treatment records include a June 1993 
computed tomography (CT) of the chest, which revealed a 
complete atelectasis of the left lung and left pleural 
effusion.  A July 1993 discharge summary indicates that the 
veteran had a history of left lower lobectomy for carcinoid 
at age 12.  A diagnosis of recurrent carcinoid tumor was made 
and the veteran underwent completion of the left 
pneumonectomy with resection of the carcinoid tumor from the 
carina and the bronchoplastic repair of the right main stem 
bronchus.

For the reasons set forth above, including the manner in 
which the RO denied the veteran's claim, the Board finds that 
a medical diagnosis and nexus opinion is required from an 
expert who has reviewed the entire claims file, including all 
of the veteran's service medical records, something that has 
not yet been done.  38 C.F.R. § 19.9 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment of the lungs that 
has not already been made part of the 
record.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for VA examination 
to determine if the correct diagnosis(es) 
of the veteran's respiratory disorder(s) 
and whether the veteran currently has any 
respiratory cancer that is attributable 
to military service or a residual of 
herbicide exposure in service.  The 
claims folder, with any evidence obtained 
pursuant to the requests above, must be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered in detail by the examiner.  
The examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed respiratory cancer is 
due to herbicide exposure in service, 
originated in, or is otherwise traceable 
to, military service.  If the examiner 
finds that such a cancer is not related 
to service, then the examiner should 
determine if the cancer preexisted 
service and, if so, whether such 
disability increased in severity during 
service beyond the naturally expected 
progression.  The examiner should 
specifically state whether the disability 
for which the veteran was treated in 1964 
was an early manifestation of the 
complaints for which he was treated 
during service or whether the complaints 
for which the veteran was treated during 
service were early manifestations of any 
currently diagnosed cancer.  The 
rationale for the opinions by the 
examiner should be set forth in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, 
then the examiner should point to 
specific findings and medical authority 
to explain why his or her opinion differs 
from the opinion(s) already of record.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


